1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   SORYA JOHNSON,                       ) Case No.: 1:18-cv-01674-JLT
                                          )
12             Plaintiff,                 ) ORDER AFTER IN CAMERA REVIEW
                                          )
13        v.                              ) (Doc. 33)
                                          )
14   KNIGHT TRANSPORTATION, INC., et al.,
                                          )
15             Defendants.                )
                                          )
16                                        )

17          Upon the agreement of counsel at the informal telephonic conference regarding discovery

18   disputes, the Court agreed to conduct an in camera review of certain documents to determine whether

19   they are responsive to discovery requests. (Doc. 39) This has been completed. Based upon the review,

20   the Court ORDERS:

21          1. The defendant SHALL produce a redacted copy of the “Internal Claim Note” reflecting: (1)

22             the statement of the officer to the claims representative describing the plaintiff’s statement

23             (p. 4, line numbered “2” under the heading “Accident/Incident”), and (2) the statement of

24             Mr. Gossard made to the claims representative (p. 5 beginning at the line numbered “15”

25             and concluding on the line following that numbered “16”);

26          2. The defendant SHALL produce pages 9 and 10 entitled “Introduction” and “Right/Left

27             Side” of the “Driver Associate Training Program” training module;

28

                                                        1
1         3. The Court finds no other document produced to be pertinent to the issues implicated by this

2               litigation.

3
4    IT IS SO ORDERED.

5      Dated:      December 23, 2019                      /s/ Jennifer L. Thurston
6                                                  UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
